Exhibit 10.15

 

EPIQ SYSTEMS, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

 

2004 EQUITY INCENTIVE PLAN

 

THIS STOCK OPTION AGREEMENT (“Agreement”) is made as of this                 day
of                                 , 20      , by and between EPIQ SYSTEMS,
INC., a Missouri corporation (the “Company”), and
                                                (the “Participant”).

 

WITNESSETH:

 

WHEREAS, on June 2, 2004, the Board of Directors of the Company and the
Company’s shareholders adopted the EPIQ Systems, Inc. 2004 Equity Incentive Plan
(the “Plan”); and

 

WHEREAS, the Plan provides for granting of nonqualified stock options (“NSOs”)
to those directors (including Non-Employee Directors), officers (including
non-employee officers) and employees of, and other individuals performing
services for, or to whom an offer of employment has been extended by, the
Company and its Subsidiaries to purchase shares of Company Common Stock (the
“Stock”); and

 

WHEREAS, the Company has designated the Participant as a participant of the Plan
who is eligible for a grant of a NSO under the Plan and desires to grant to the
Participant a NSO in accordance with purposes and provisions of the Plan and the
terms and conditions of this Agreement as set forth herein;

 

WHEREAS, the Participant desires to accept the NSO in accordance with the
provisions of the Plan and the terms and conditions of this Agreement as set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

SECTION 1. GRANT OF OPTION

 

The Company hereby grants to the Participant the right and option (the “Option”)
to purchase all or any part of an aggregate of                     
(                ) shares of the Stock of the Company (the “Option Shares”)
(such number being subject to adjustment as provided in Section 11 hereof) on
the terms and conditions set forth herein. This Option is a nonqualified stock
option.

 

SECTION 2. PURCHASE PRICE

 

The purchase or exercise price of the Option Shares shall be
                               (                  ) per share, which price
represents not less than one hundred percent (100%) of the Fair Market Value (as
defined in Section 14 hereof) of a share of Stock as of the date of grant of the
Option as determined by the Compensation Committee of the Board of Directors of
the Company (“Committee”). The purchase price is subject to adjustment as
provided in Section 11 hereof.

 

--------------------------------------------------------------------------------


 

SECTION 3. MEDIUM OF PAYMENT

 

The parties agree that full payment of the purchase price for the Option Shares
shall be payable either:  (i) in cash (including check, bank draft, money order
or wire transfer of immediately available funds), (ii) by delivery of
outstanding mature shares of Stock with a Fair Market Value on the date of
exercise equal to the aggregate exercise price payable with respect to the
Options exercised, (iii) by simultaneous sale through a broker reasonably
acceptable to the Committee of shares of Stock acquired on exercise, as
permitted under Regulation T of the Federal Reserve Board, (iv) by authorizing
the Company to withhold from issuance a number of mature shares of Stock
issuable upon exercise of the options which, when multiplied by the Fair Market
Value of a share of Stock on the date of exercise, is equal to the aggregate
exercise price payable with respect to the options so exercised or (v) by any
combination of the foregoing. Such shares of Stock shall be valued at their fair
market value on the date the Option is exercised in accordance with the terms of
this Agreement.

 

For purposes of clause (i) and (iv) above, “mature shares” shall mean those
shares of Stock tendered or withheld, as the case may be, in payment of the
exercise price (provided that such tendered/withheld shares of Stock have not
been subject to any substantial risk of forfeiture) that have been owned by
Participant for at least six months prior to the date of exercise.

 

SECTION 4. OPTION TERM AND TERMINATION

 

(a)                                  No part of the Option shall be exercised
after ten (10) years from the date hereof.

 

(b)                                 All rights to exercise the Option hereunder
shall be either terminated or forfeited in accordance with the following
provisions:

 


(I)                                     DEATH OR DISABILITY. IF PARTICIPANT
CEASES TO BE A DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY AND ANY SUBSIDIARY
DUE TO DEATH OR DISABILITY (AS DEFINED UNDER THE PLAN), (A) ALL OF THE
PARTICIPANT’S OPTION SHARES THAT WERE EXERCISABLE ON THE DATE OF DEATH OR
DISABILITY SHALL REMAIN EXERCISABLE FOR, AND SHALL OTHERWISE TERMINATE AT THE
END OF, A PERIOD OF ONE YEAR FROM THE DATE OF SUCH DEATH OR DISABILITY, BUT IN
NO EVENT AFTER THE EXPIRATION DATE OF THE OPTION SHARES; PROVIDED THAT, IN THE
CASE OF DISABILITY, THE PARTICIPANT DOES NOT ENGAGE IN COMPETITION (AS DEFINED
UNDER THE PLAN) DURING SUCH ONE YEAR PERIOD UNLESS HE OR SHE RECEIVED WRITTEN
CONSENT TO DO SO FROM THE BOARD OF DIRECTORS OR THE COMMITTEE, AND (B) ALL OF
THE PARTICIPANT’S OPTION SHARES THAT WERE NOT EXERCISABLE ON THE DATE OF DEATH
OR DISABILITY SHALL BE FORFEITED IMMEDIATELY UPON SUCH DEATH OR DISABILITY;
PROVIDED, HOWEVER, THAT SUCH OPTION SHARES MAY BECOME FULLY VESTED AND
EXERCISABLE IN THE DISCRETION OF THE COMMITTEE.


 


(II)                                  RETIREMENT. IF A PARTICIPANT CEASES TO BE
A DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY AND ANY SUBSIDIARY UPON THE
OCCURRENCE OF HIS OR HER RETIREMENT (AS DEFINED UNDER THE PLAN), (A) ALL OF THE
PARTICIPANT’S OPTION SHARES THAT WERE EXERCISABLE ON THE DATE OF RETIREMENT
SHALL REMAIN EXERCISABLE FOR, AND SHALL OTHERWISE TERMINATE AT THE END OF, A
PERIOD OF 90 DAYS AFTER THE DATE OF RETIREMENT, BUT IN NO EVENT AFTER THE
EXPIRATION DATE OF THE OPTION SHARES; PROVIDED THAT THE PARTICIPANT DOES NOT
ENGAGE IN COMPETITION DURING SUCH 90-DAY PERIOD UNLESS HE OR SHE RECEIVES
WRITTEN CONSENT TO DO SO FROM THE BOARD OF DIRECTORS OR THE COMMITTEE, AND (B)
ALL OF THE PARTICIPANT’S OPTION SHARES THAT WERE NOT EXERCISABLE ON THE DATE OF
RETIREMENT SHALL BE FORFEITED IMMEDIATELY UPON SUCH RETIREMENT; PROVIDED,
HOWEVER, THAT SUCH OPTION SHARES MAY BECOME FULLY VESTED AND EXERCISABLE IN THE
DISCRETION OF THE COMMITTEE.

 

2

--------------------------------------------------------------------------------


 


(III)                               DISCHARGE FOR CAUSE. IF A PARTICIPANT CEASES
TO BE A DIRECTOR, OFFICER OR EMPLOYEE OF, OR TO PERFORM OTHER SERVICES FOR, THE
COMPANY OR A SUBSIDIARY DUE TO CAUSE (AS DEFINED UNDER THE PLAN), OR IF A
PARTICIPANT DOES NOT BECOME A DIRECTOR, OFFICER OR EMPLOYEE OF, OR DOES NOT
BEGIN PERFORMING OTHER SERVICES FOR, THE COMPANY OR A SUBSIDIARY FOR ANY REASON,
ALL OF THE PARTICIPANT’S OPTION SHARES SHALL EXPIRE AND BE FORFEITED IMMEDIATELY
UPON SUCH CESSATION OR NON-COMMENCEMENT, WHETHER OR NOT THEN EXERCISABLE.


 


(IV)                              OTHER TERMINATION. UNLESS OTHERWISE DETERMINED
BY THE COMMITTEE, IF A PARTICIPANT CEASES TO BE A DIRECTOR, OFFICER OR EMPLOYEE
OF THE COMPANY OR A SUBSIDIARY FOR ANY REASON OTHER THAN DEATH, DISABILITY,
RETIREMENT OR CAUSE, (A) ALL OF THE PARTICIPANT’S OPTION SHARES THAT WERE
EXERCISABLE ON THE DATE OF SUCH CESSATION SHALL REMAIN EXERCISABLE FOR, AND
SHALL OTHERWISE TERMINATE AT THE END OF, A PERIOD OF 30 DAYS AFTER THE DATE OF
SUCH CESSATION, BUT IN NO EVENT AFTER THE EXPIRATION DATE OF THE OPTION SHARES;
PROVIDED THAT THE PARTICIPANT DOES NOT ENGAGE IN COMPETITION DURING SUCH 30-DAY
PERIOD UNLESS HE OR SHE RECEIVES WRITTEN CONSENT TO DO SO FROM THE BOARD OF
DIRECTORS OR THE COMMITTEE, AND (B) ALL OF THE PARTICIPANT’S OPTION SHARES THAT
WERE NOT EXERCISABLE ON THE DATE OF SUCH CESSATION SHALL BE FORFEITED
IMMEDIATELY UPON SUCH CESSATION.


 

SECTION 5. TIME OF EXERCISE

 

(a)                                  [Insert vesting schedule]

 

(b)                                 The Option or any installment of the Option,
as described in (a) above, which has become exercisable, may be exercised at any
time from time to time (so long as the term of the Option or such installment
thereof has not expired), as to all or any part thereof; provided, that the
Option may not be exercised for a fractional share of Stock.

 

(c)                                  Notwithstanding anything to the contrary
set forth in Section 5(a) above, if there is a Change in Control of the Company
(as defined under the Plan), all of the Participant’s Option Shares shall become
fully vested and exercisable upon such Change in Control and shall remain so
until the expiration date of the Option Shares, whether or not the Participant
is subsequently terminated.

 

SECTION 6. METHOD OF EXERCISE AND ISSUANCE OF SHARES

 

(a)                                  Each exercise of the Option, or all or any
portion of an installment thereof, shall be by written notice of exercise
delivered to the President or Chief Financial Officer of the Company at the
Company’s principal place of business specifying the number of shares of Stock
to be purchased and accompanied by payment in the manner elected in Section 3
hereof.

 

(b)                                 As soon as practicable after any such
exercise in accordance with the foregoing provisions, the Company shall deliver
certificate(s) to the Participant representing the Stock which relates to such
exercise.

 

SECTION 7. NONTRANSFERABILITY

 

The Option, and all rights and privileges hereunder, shall be nonassignable and
nontransferable by the Participant, either voluntarily or by operation of law
(except (i) by will, (ii) by operation of the laws of descent and distribution,
or (iii) to a Participant’s Family Member (as defined under the Plan) by gift or
a qualified domestic relations order, nor shall they be pledged or hypothecated
in any way, and

 

3

--------------------------------------------------------------------------------


 

shall be exercisable only by the Participant (or his/her permissible assigns as
defined hereunder) during his lifetime.

 

SECTION 8. SHARE AUTHORIZATIONS, CONSENTS, ETC.

 

The Company, during the term of the Option, will have a sufficient number of
shares of Stock authorized to satisfy this Option. The Company will seek to
obtain from each regulatory commission or agency having jurisdiction, such
authority as may be required to issue and sell Stock to satisfy the Option. The
inability of the Company to obtain from any such regulatory commission or agency
authority, which counsel for the Company deems necessary for the lawful issuance
and sale of the Stock to satisfy the Option, shall relieve the Company from any
liability for failure to issue and sell stock to satisfy the Option until such
time as such authority is obtained.

 

SECTION 9. INVESTMENT REPRESENTATIONS

 

The Participant may be required, if it is deemed necessary in the opinion of
counsel of the Company, to represent to the Company at the time of exercise that
it is his intention to acquire the Stock for his private investment only and not
for resale or distribution to the public. The Company may stamp any certificate
representing such Stock with a legend to the effect that such Stock has not been
registered under the Securities Act of 1933 and that it may not be sold or
transferred until so registered, or until an opinion of counsel satisfactory to
the Company is received to the effect that such registration is not necessary.
In the event any Stock issued pursuant to this Plan is registered under the
Securities Act of 1933, as amended, then the investment representations and
restrictions imposed pursuant to federal securities law shall automatically be
inoperative with respect to such Stock. Nothing herein shall be deemed to
obligate the Company to so register any of such Stock.

 

SECTION 10. RIGHTS AS STOCKHOLDER

 

The Participant shall have no rights as a stockholder with respect to any Stock
issuable pursuant to this Option until the certificate(s) representing such
Stock shall have been issued and delivered to him. No adjustment shall be made
for dividends or other rights for which the record date is prior to the date
such Stock certificate(s) is delivered to the Participant.

 

SECTION 11. CHANGES IN CAPITAL STRUCTURE

 

(a)                                  The Option granted hereunder shall be
subject to adjustment by the Committee as to the number and price of shares
subject to such Option in the event of changes in the outstanding shares of
Stock by reason of stock dividends, stock splits, recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges, or other
relevant changes in capitalization occurring after the date of grant of the
Option. In the event of any such change in the outstanding shares of Stock, the
aggregate number of Option Shares, which remain outstanding, and the exercise
price thereof, under this Agreement shall be approximately adjusted by the
Committee, whose determination shall be conclusive.

 

(b)                                 Except as otherwise expressly provided
herein, the issuance by the Company of shares of its capital stock of any class,
or securities convertible into shares of capital stock of any class, either in
connection with a direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number or
exercise price of the shares of Stock then subject to Option granted hereunder.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Without limiting the generality of the
foregoing, the Option granted hereunder shall not affect in any manner the right
or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the shares of Stock subject to Option;
(iv) the dissolution or liquidation of the Company; (v) any sale, transfer or
assignment of all or any part of the assets or business of the Company; or (vi)
any other corporate act or proceedings, whether of a similar character or
otherwise.

 

SECTION 12. CONTINUATION OF EMPLOYMENT

 

Nothing herein shall confer upon the Participant any right to continued
employment, if applicable, or interfere with the right of the Company or a
Subsidiary to terminate his/her employment at any time, for any reason.

 

SECTION 13. TAX TREATMENT AND WITHHOLDING TAXES

 

The Company intends that the Option will be considered a nonstatutory stock
option under the Internal Revenue Code of 1986, as amended. The Company has the
right to require the Participant or Participant’s permitted successor in
interest to pay to the Company the amount of any taxes which the Company may be
required to withhold with respect to such Option Shares.

 

The foregoing is not intended as tax advice to the Participant. The Participant
should consult his own tax advisor.

 

SECTION 14. FAIR MARKET VALUE

 

As used herein, the Fair Market Value shall be the officially quoted closing
selling price of the stock (or if no selling price is quoted, the bid price) on
the principal securities exchange on which the Stock is then listed for trading
(including for this purpose the Nasdaq National Market) (the “Market”) for the
applicable trading day or, if the Stock is not then listed or quoted in the
Market, the Fair Market Value shall be the fair value of the Stock determined in
good faith by the Committee; provided, however, that when shares received upon
exercise of an Option are immediately sold in the open market, the net sale
price received may be used to determine the Fair Market Value of any shares used
to pay the exercise price or applicable withholding taxes and to compute the
withholding taxes.

 

SECTION 15. GOVERNING LAW

 

This Agreement shall be subject to, and governed by, the Laws of the State of
Delaware irrespective of the fact that one or more of the parties now is, or may
become, a resident of a different state.

 

SECTION 16. CONSTRUCTION

 

In the event any parts of this Agreement are found to be void, the remaining
provisions of this Agreement shall nevertheless be binding with the same effect
as though the void parts were deleted. Capitalized terms not defined herein
shall have those meanings assigned to them in the Plan.

 

5

--------------------------------------------------------------------------------


 

SECTION 17. BINDING EFFECT

 

This Agreement shall inure to the benefit of and be binding on the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

 

SECTION 18. THE PLAN

 

The Option is subject to, and the Company and the Participant agree to be bound
by, all of the terms and conditions of the Plan as the same shall be amended
from time to time in accordance with the terms thereof, but, unless otherwise
provided by the Plan, no such amendment shall adversely affect the Participant’s
rights under the Option, without his consent. Pursuant to the Plan, the Board or
the Committee, as the case may be, has final authority to construe and interpret
the provisions of the Plan and the Option. A copy of the Plan in its present
form is available for inspection by the Participant during business hours at the
principal office of the Company.

 

IN WITNESS WHEREOF, the Company has caused this Stock Option Agreement to be
duly executed by its duly authorized officers, and the Participant has executed
this instrument, all as of the day and year first above written.

 

EPIQ SYSTEMS, INC.

 

 

“Company”

 

“Participant”

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------